EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Johnny Ma (Reg. No. 59/976) on March 11, 2020.

The application has been amended as follows: 

Claims 3, 7 and 13 are cancelled. Claim 4 depends on claim 2. Claim 8 depends on claim 6. Claim 14 depends on claim 12.

3. 	Claims 1, 6 and 12 are amended as follows.

1. (Currently Amended)  A transmission device comprising:
processing circuitry configured to
generate, for each of a plurality of units of N consecutive pictures of a plurality of pictures, an averaged picture based on an averaging process in which a non-linear average of the N consecutive pictures of the respective unit is calculated with different gains, and
generate a video stream by encoding, for each of the plurality of units, the averaged picture and N-1 of the N consecutive pictures of the respective unit, the video 
a transmitter configured to transmit the generated video stream and information including averaging process information indicating a method for the averaging process, wherein
the video stream is to be processed in accordance with the averaging process information, and
the information further includes identification information indicating existence of the averaging process information in the information.

6. (Currently Amended)  A reception device comprising:
processing circuitry configured to
receive a video stream that includes, for each of a plurality of units of N consecutive pictures of a plurality of pictures, an encoded averaged picture and encoded N-1 of the N consecutive pictures of the respective unit, the averaged picture being generated based on an averaging process in which a non-linear average of the N consecutive pictures of the respective unit is calculated with different gains, the video stream including a first sub-layer having the encoded averaged pictures and a second sub-layer having the encoded N-1 pictures of the plurality of units,
receive information including averaging process information indicating a method for the averaging process, and
process the received video stream in accordance with the averaging process information,
wherein the information further includes identification information indicating existence of the averaging process information in the information.

12. (Currently Amended)  A reception method comprising:
receiving a video stream that includes, for each of a plurality of units of N consecutive pictures of a plurality of pictures, an encoded averaged picture and encoded N-1 of the consecutive pictures of the respective unit, the averaged picture being generated based on an averaging process in which a non-linear average of the N consecutive pictures of the respective unit is calculated with different gains, the video stream including a first sub-layer having the encoded averaged pictures and a second sub-layer having the encoded N-1 pictures of the plurality of units; 
receiving information including averaging process information indicating a method for the averaging process; and
processing, by processing circuitry of a reception device, the received video stream in accordance with the averaging process information, 
wherein the information further includes identification information indicating existence of the averaging process information in the information.


REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, devices for transmitting video stream data.


2.	Prior art was found and applied in the previous actions. The claims were amended to include subject matter that had been previously indicated as allowable. In consideration of the applicant’s newly amended claims as whole, there is no strong motivation or reasoning to combine references to arrive at the claimed invention. Therefore, claims 1-2, 4-6, 8-12 and 14-20 are allowed.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KATE H LUO/Primary Examiner, Art Unit 2488